DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 Terminal Disclaimer
The terminal disclaimer filed on 1/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,482,746 and U.S. Patent 10,733,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Claim Status
This Office Action is in response to communications filed on 1/03/2022. Claims 1-20 remain cancelled. Claims 21-40 remain pending. No claims were amended. No new claims were added. Likewise, claims 21-40 are pending for examination.

REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in the independent claims 21, 36 and 37 respectively. The prior art of record does not teach or suggest the computer implemented method for detecting and generating an automated response to a catastrophic events including all of the features, as specifically claimed.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684